Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 10, 11, 14 and 15, drawn to a fusion nucleic acid sequence and expression cassettes comprising said nucleic acid sequences.
Group II, claim(s) 6-9, drawn to a fusion protein comprising invasin and an outer membrane protein and an epitope for recognitions of T or B lymphocytes.
Group III, claim(s) 12, drawn to a vaccine comprising a synthetic invasin protein.
Group IV, claim(s) 12, drawn to a vaccine comprising a synthetic OMP1 protein.
Group V, claim(s) 12, drawn to a vaccine comprising a synthetic OMP2 protein.
Group VI, claim(s) 12 and 13, drawn to a vaccine comprising three proteins: a synthetic invasin protein, OMP1 and OMP2; and also with interferon alfa.
Group VII, claim(s) 12, drawn to a vaccine comprising a synthetic invasin protein and OMP1.
Group VIII, claim(s) 12, drawn to a vaccine comprising a synthetic invasin protein and OMP2.
Group IX, claim(s) 12, drawn to a vaccine comprising a synthetic OMP1 and OMP2 protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-V are found to have no special technical feature that defines over the prior art of Pizza (US2002 044939).  The reference teaches at least one antigen selected from the group consisting of an outer membrane protein 1, OMP2 or an invasin, and ‘fragments thereof”.  Vaccines which comprise fragments/variants of the proteins Omp1 and Omp2 with anti-Lawsonia activity are also described. D1 also teaches the use of alpha-interferon can be used in combination with the proteins.  The sequence SEQ ID 155 (lamin 55/100) of Dl has 92% identity with the sequence SEQ ID No: 5 which encodes the outer membrane protein 1 (Ompl) of the present invention. The sequence SEQ ID 183 (lamin 59/100) of Dl has 98% identity with the sequence SEQ ID 6 which encodes the outer membrane protein 2 (Omp2) of the present invention, that is to say that Dl describes the preparation of vaccines based on Omp proteins. Not all of the instant claims comprise all the proteins recited in claim 1.  Some require only 1 protein and any variant therefrom.  Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art of Pizza. Accordingly, the inventions of groups I-IX do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. Additionally, the polypeptides of Group II-IX and the polynucleotides of Group I represent different special technical features for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules.  Additionally, while a polypeptide of groups II-IX can made by methods using some, but not all, of the polynucleotides that fall within the scope of group and, thus, contain different special technical features. The search of the polypeptides and the polynucleotides are not coextensive.  There is search burden also in the non-patent literature.  
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645    
5/9/22